DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/16/2021 has been entered.
 Claim Status
	Claim 2 is cancelled and new claims 6-7 have been added. Claims 1 and 3-7 are pending.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 and 3-7 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2017/104673 A1 (= US 2018/0362728 A1) to Komuro et al. in view of WO 2013/146533 A1 to Mori et al. (see attached machine-generated English-language translation).
Regarding claims 1 and 3, Komuro et al. discloses an EVOH composition comprising, per 100 weight parts of an EVOH having 20-60 mol% of ethylene units, 5-1000 ppm of a cinnamic acid (which is a styrene derivative), and 10-1000 ppm of an alkali metal salt or an alkaline earth metal salt that is not a cinnamic acid salt. Also disclosed is a multilayer structure comprising a layer comprising the composition, 
Response to Arguments
Applicant’s arguments have been considered but are moot because the claim amendment necessitates the withdrawal of the reference WO 2016/199827 A1. However, while this reference teaches 0.01-10 ppm of cinnamate, which is outside the claimed range of greater than 10 ppm and less than 1,000 ppm, the new reference Komuro et al. teaches 5-1,000 ppm of a cinnamic acid. The combination of Komuro et al. and Mori et al. has all the features of the claimed invention as explained above.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU ANH NGUYEN whose telephone number is (571)270-5454.  The examiner can normally be reached on M-F 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GWENDOLYN A BLACKWELL can be reached on (571) 272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/VU A NGUYEN/Primary Examiner, Art Unit 1762